Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 26 July 2022, with respect to the rejection of claims 1-6 and 8-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20190386234 A1 (Cheng).
Applicant argues that the previously cited prior art (CN ‘003 and Koshihara) cannot be combined because CN ‘003 relates to the field of LCD, while Koshihara relates to the field of OLED. Applicant argues that these fields cannot be combined because their respective modes of operation are different. While the Examiner is in agreement with the Applicant that the fields of LCD and OLED do operate on different principles, this aspect of the Applicant’s arguments is not considered persuasive in this instance. The color filter disclosed by CN ‘003 is used for LCD displays. However, a color filter comprising a plurality of transmission layers and a grating layer is not limited in scope to just LCD technology. As such, a color filter would be suitable to combine with an OLED display panel. For example, US 20180203294 A1 discloses a pixel structure (comprising a color filter layer, see paragraph 0045) for liquid crystal displays (paragraphs 0003-0004) that uses OLED technology within the pixel structure (paragraph 0039). The Examiner agrees that LCD and OLED are not equivalent, but also considers that there are features that are common to both technologies. Applicant further argues that not every limitation of instant claim 1 is taught by Koshikara, such as the grating layer of the color film structure. Koshikara is not relied upon for every feature of instant Claim 1. However, the Examiner believes a more relevant prior art reference exists. In view of Applicant’s arguments, a new rejection is presented in view of US 20190386234 A1 (Cheng), as explained below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101546003 (CN ‘003) in view of US 20190386234 A1 (Cheng).
Regarding Claim 1, CN ‘003 discloses a color filter with a grating structure. The color filter has a color film structure comprising a first light transmission layer, a second light transmission layer, and a grating layer (CN ‘003, paragraph 0014 of the English translation). The first light transmission layer has a refractive index that is less than the refractive index of the second light transmission layer (CN ‘003, paragraph 0044 of the English translation). The grating layer is at a side of the second light transmission layer away from the first transmission layer (CN ‘003, Fig. 2) and includes one or more transmission gratings, each capable of transmitting light of one color (red, green, and blue, see CN ‘003, paragraph 0017 of the English translation). CN ‘003, however, does not disclose a silicon-based OLED display panel or the structure of said display panel. Cheng discloses an organic light-emitting (OLED) display panel and display device. The display panel comprises an array substrate, which includes a plurality of driving units and light-emitting units. The array substrate is silicon-based (Cheng, paragraph 0027). The display panel further comprises an anode layer above the driving units, an organic functional layer (i.e. an organic light emitting layer) above the anode layer, and a cathode above the organic functional layer. See paragraph 0027 and Fig. 4 of Cheng. The light-emitting layer includes a blue light-emitting layer, a green light-emitting layer, and a red light-emitting layer (paragraph 0028). A first hole transmission layer and a first electron transmission layer are stacked sequentially in the display panel (paragraph 0028). As shown in Fig. 6 of Cheng, the OLED display panel comprises an anode, transmission layers, a light-emitting layer, and a cathode (paragraph 0044). While the order of these layers is not identical to the instant invention, it would be obvious to rearrange the order of these layers. See MPEP 2144.04(VI)(C) in regards to rearrangement of parts. CN ‘003 and Cheng are analogous art because both references pertain to the use of color pixels for display devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the color film structure including a grating layer, as disclosed by CN ‘003, as the color filter for an OLED display panel, as taught by Cheng, because the film structure of CN ‘003 has excellent transmission characteristics (see CN ‘003, paragraph 0020-0023 of the English translation) and the OLED display panel of Cheng has improved luminous efficiency and extended service life(Cheng, paragraph 0005).
Regarding Claims 2 and 3, CN ‘003 discloses that the substrate 10 (corresponding to the first light transmission layer) may be made of poly(methyl methacrylate) (PMMA). See CN ‘003, paragraph 0015 of the English translation.
Regarding Claims 4 and 5, CN ‘003 discloses that the dielectric layer 11 (corresponding to the second light transmission layer) may be made of zinc sulfide (ZnS). See CN ‘003, paragraph 0049 of the English translation.
Regarding Claims 6 and 8, CN ‘003 discloses that the transmission gratings comprise metal (paragraph 0020 of the English translation). The grating unit includes three color units of red, green and blue (paragraph 0017 of the English translation). The red unit has a grating constant of 380 to 450 nm, the green unit has a grating constant of 300 to 350 nm, and the blue unit has a grating constant of 200 to 260 nm (paragraph 0017 of the English translation).
Regarding Claim 11, CN ‘003 discloses the use of a protective layer 03 at a side of the grating layer away from the first light transmission layer. See Fig. 1 and paragraph 0043 of the English translation.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101546003 (CN ‘003) in view of US 20190386234 A1 (Cheng) as applied to claim 8 above, and further in view of US 20130057738 A1 (Konno).
Regarding Claims 9-10, neither CN ‘003 nor Cheng teach an embodiment wherein the pattern of a metal grating comprises a plurality of light shielding strips or cylindrical portions. Konno discloses a solid-state imaging element includes a substrate, and a plurality of color filters. A plurality of photoelectric conversion units is provided in the substrate. The plurality of color filters is provided respectively for the plurality of photoelectric conversion units. The plurality of color filters is configured to selectively transmit light of a designated wavelength band. Each of the plurality of color filters includes a stacked structure unit and a periodic structure unit (i.e. grating). A plurality of layers having different refractive indexes is stacked in the stacked structure unit. A plurality of components is provided in the periodic structure unit at different periods according to the designated wavelength band and an incident angle of the light. See the abstract.
Konno discloses one embodiment where the periodic structure unit includes multiple components having dot configurations, and another embodiment wherein the periodic structure unit includes multiple components having stripe configurations (line configurations). Specifically, as illustrated in FIG. 2A, a periodic structure unit 311 may include multiple components having dot configurations. In such a case, the periodic structure unit 311 may include multiple components 31a having circular columnar configurations disposed periodically. The periodic structure unit 311 in which the multiple components 31a having circular columnar configurations are disposed periodically corresponds to the periodic structure units 31B, 31G, and 31R. As illustrated in FIG. 2C, a periodic structure unit 313 may include multiple components having stripe configurations. In such a case, the periodic structure unit 313 may include multiple components 31c having stripe configurations disposed periodically. The periodic structure unit 313 in which the multiple components 31c having stripe configurations are disposed periodically corresponds to the periodic structure units 31B, 31G, and 31R. The multiple components provided in the periodic structure units 31B, 31G, and 31R have designated periodicities for the transmitted wavelengths. In other words, the multiple components are provided in the periodic structure units 31B, 31G, and 31R at different periods according to the designated wavelength bands. See paragraphs 0052-0059 and Fig. 1, 2A and 2C. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a dot or stripe pattern for the periodic structural unit, as taught by Konno, as the pattern of the grating in the colored filter of CN ‘003 (used as part of the OLED display device taught by Cheng, as described above) because, as taught by Konno, dot (cylindrical) and stripes are art-recognized periodic structural unit for gratings which transmit red, blue and green light in color filters. Furthermore, it would have been obvious to one skilled in the requisite art to arrive at the width ranges for the cylindrical portions and stripes of the present invention, since it has been held that discovering the workable or optimum ranges or values of a result-effective variable involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/20/2022